Opinion issued January 21, 2010








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-00272-CV
____________

RAMI SAID EL-WALI, M.D., Appellant

V.

LAURA H. CASTRO, INDIVIDUALLY AND AS REPRESENTATIVE OF
THE ESTATE OF EDWARD LEE CASTRO, CYNTHIA M. CASTRO,
LAURA M. KELLY, AND KIMBERLY CASTRO COWART, Appellee




On Appeal from the 281st District Court
Harris County, Texas
Trial Court Cause No. 2007-59337




MEMORANDUM OPINION
          The parties have filed a joint motion to dismiss their appeal.  No opinion has
issued.  Accordingly, the motion is granted, and the appeal is dismissed.  Tex. R.
App. P. 42.1(a)(2).
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Keyes, Sharp, and Massengale.